Citation Nr: 1030056	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service connected diabetes 
mellitus, type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, type 
II.

3.  Entitlement to service connection for retinopathy, to include 
as secondary to service connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the RO in St. 
Louis, Missouri, which, in pertinent part, denied service 
connection for the claims at issue. 

In January 2008, the Board remanded these claims for further 
development.  They now return for appellate review. 

The claims for service connection for CAD and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran is currently diagnosed with diabetic neuropathy of  
both eyes.


CONCLUSION OF LAW

The Veteran has diabetic neuropathy secondary to service-
connected diabetes mellitus, type II.  See 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
diabetic retinopathy has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service connection 
for diabetic neuropathy, to include as secondary to service-
connected diabetes mellitus, type II.  For the reasons that 
follow, the Board concludes that service connection is warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

The Board now turns to a discussion of the relevant evidence of 
record.  A September 2003 VA treatment record reflects a 
diagnosis of diabetes mellitus with mild background diabetic 
retinopathy.

An October 2003 VA physician's statement reflects that vision 
problems were among the complications of the Veteran's diabetes. 

A June 2004 VA treatment record reflects that no retinopathy was 
noted during a routine diabetic examination. 

A July 2004 VA examination report reflects that the Veteran's 
eyes were found to be healthy and that there were no changes 
consistent with diabetes. 

A July 2008 VA treatment record reflects a diagnosis of mild 
nonproliferative diabetic retinopathy without cotton-spot macular 
edema. 

A February 2010 VA treatment record reflects a diagnosis of 
diabetes with mild nonproliferative diabetic retinopathy in both 
eyes. 

In carefully reviewing the record, the Board finds that the 
Veteran has diabetic retinopathy secondary to his service-
connected diabetes.  While the June 2004 VA treatment record and 
July 2004 VA examination report reflect that the Veteran was not 
found to have diabetic retinopathy, VA treatment records dated 
both before and after this examination reflect diagnoses of 
diabetic retinopathy and vision complications related to 
diabetes.  Thus, the evidence is at least in equipoise with 
respect to whether the Veteran has retinopathy secondary to his 
service-connected diabetes mellitus.  

Accordingly, the Veteran is entitled to the benefit of the doubt, 
and service connection for diabetic retinopathy is granted.  See 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, § 3.310(a); Gilbert, 1 
Vet. App. at 55.  Because service connection for diabetic 
retinopathy has been granted on a secondary basis, there is no 
need to discuss whether it is directly related to the Veteran's 
military service. 


ORDER

Entitlement to service connection for diabetic retinopathy is 
granted. 


REMAND

The Veteran claims entitlement to service connection for CAD and 
hypertension, to include as secondary to service-connected 
diabetes mellitus, type II.  Unfortunately, although these claims 
were previously remanded by the Board, the Board finds it must 
remand these claims again to insure proper compliance with its 
remand directives and a complete record for appellate review. 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of Appeals 
for Veterans Claims (Court) held that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with its remand instructions, and imposes upon VA a 
concomitant duty to insure compliance with the terms of the 
remand.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial rather than strict compliance with 
the Board's remand directives is required under Stegall); accord 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In a July 2010 appellant's brief, the Veteran, through his 
representative, noted that the February 2010 VA opinion did not 
address whether the Veteran's diabetes aggravated his CAD or 
hypertension and requested that these claims be remanded under 
Stegall for proper compliance with the Board's remand directives.  
The Board agrees. 

In its January 2008 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to obtain a VA opinion discussing 
whether the Veteran's service-connected diabetes caused or 
aggravated his CAD and hypertension.  In particular, it was 
emphasized that the examiner must address the likelihood that the 
Veteran's diabetes aggravated his CAD and hypertension, whether 
or not it was a direct cause of these disorders.  See Allen, 7 
Vet. App. at 448.  Indeed, this was the very deficiency noted in 
the July 2004 VA examination performed in connection with this 
claim.  On remand, a February 2010 VA opinion was obtained which 
stated that it was less likely than not that diabetes mellitus 
was the cause of the Veteran's CAD given that that the Veteran 
has a number of other risk factors for CAD which are not related 
to service.  However, it still did not address the likelihood 
that the Veteran's diabetes aggravated his CAD, whether or not it 
was a direct cause of this disorder.  In other words, while the 
Veteran's diabetes may be a result of such nonservice-related 
factors as his history of smoking, dyslipedemia, and genetics, 
and not just his diabetes (as the VA examiner stated), the 
examiner did not address whether CAD may also have been 
aggravated by his diabetes.  Moreover, the examiner did not 
address whether the Veteran's hypertension was caused or 
aggravated by diabetes mellitus.  Thus, the February 2010 VA 
opinion did not comply with the Board's remand directives.  On 
remand, a new VA opinion should be obtained which addresses 
whether the Veteran's service-connected diabetes mellitus 
aggravated his CAD and/or hypertension and, if so, to what 
extent. 

The AOJ should also take this opportunity to obtain more recent 
VA treatment records pertaining to the Veteran's CAD and 
hypertension from the VA Medical Center (VAMC) in Columbia, 
Missouri. 



Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's VA 
treatment records pertaining to CAD and 
hypertension from the Columbia, Missouri VAMC 
from February 2010 to the present.  

2.  The AOJ should obtain a VA opinion 
addressing the likelihood that the Veteran's 
diabetes mellitus, type II aggravated his CAD 
and/or hypertension.  The entire claims file 
and a copy of this REMAND must be made 
available to the examiner for review.  The 
examiner must indicate in the opinion whether 
the evidence in the claims file has been 
reviewed.  

After reviewing the file, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least a 
50:50 degree of probability) that the 
Veteran's service-connected diabetes 
mellitus, type II, aggravated his CAD and/or 
hypertension, or whether such a relationship 
is unlikely (i.e., less than a 50:50 degree 
of probability).  If the examiner finds that 
the Veteran's diabetes did aggravate his CAD 
and/or hypertension, the examiner should 
opine as to the degree of aggravation. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing (in which 
case the examiner should specify what 
information is needed) or because current 
medical knowledge yields multiple possible 
etiologies with none more likely than not the 
cause of the claimed disability.  The 
examiner should be as specific as possible. 

3.  After the above development is completed 
and any other development that may be 
warranted, the AOJ should readjudicate the 
claims for CAD and hypertension on the 
merits.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


